Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an apparatus, classified in USPC: 219/439 and CPC: G01N1/42.
II. Claim 12, drawn to a method, classified in USPC: 219/529 and CPC: H05B2203/017.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand. In this case the process as claimed can be practiced by laundry press. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The elected claims 1-11 require search in at least G01N1/42. G01N1/42 is not required for the search of the non-elected claim 12. Whereas, the non-elected claims require search in at least H05B2203/017.  H05B2203/017 is not required for the search of the elected claims 1-11. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Garth E. Coviello on May 19, 2021 a provisional election was made with traverse to prosecute the invention of Invention I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 455, 510, 515, 520 in Figures 4-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “QR code”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2) in view of Pitteurs (US 2015/0132450 A1) in view of Le Boeuf (US 4,309,592 A). 
With respect to claim 1, Shei et al teaches of a sample thawing device 901 for thawing a frozen sample in a bag-format vessel,135 the sample thawing device 901 (Col. 22, lines 26-35; Figures 36-54) comprising: a housing 903 (Col. 22, line 46-53; Figures 36-54); a cantilever assembly 959, supporting an upper heating plate 961, the upper heating plate 961 having a top surface 1001 thermally coupled to a first plurality of resistive heaters 1007 (Col. 23, line 61 thru Col. 24, line 3; Col. 24, lines 48-67; Figures 36-54); a drawer assembly 995, arranged to actuate between an open and a closed position (Figures 39-40), supporting a lower heating plate 963, the lower heating plate 963 having a top surface 929b configured to receive a bag-format vessel 135 and a bottom surface 969 thermally coupled to a second plurality of resistive heaters 973 (Col. 25, lines 1-18 and 32-52; Figures 36-54); and one or more thermal sensors 1124, embedded in the lower heating plate 963 (Col. 31, lines 42-54; Figure 54 ).
However Shei et al teaches the invention as described above but fails to explicitly teach that the upper heating plate having a top surface thermally coupled to a first plurality of resistive heaters and a bottom surface thermally coupled to a second plurality of resistive heaters, the thermal sensors each having a contact disc centered within an insulation disc exposed on a top surface of the lower heating plate. 
Pitteurs teaches that it is known in the art of a cooking apparatus capable of thawing a sample that includes an upper heating plate having a top surface 21 thermally coupled to a first plurality of resistive heaters 23, 23’ and a bottom surface 22 thermally coupled to a second plurality of resistive heaters 24, 24’ (Para. 0021; Figure 3). The advantage of combining the teaching of Shei et al in view of Pitteurs is that doing so would particularly achieve a more efficient and quicker heating of the at least one baking surface.
Le Boeuf teaches of one or more thermal sensors 30-34 each having a contact disc 111 centered within an insulation disc 113 exposed on a top surface (i.e. surface against the bag 10) of the lower heating plate 1 (Col. 5, lines 7-20 and 36-49; Figures 1-4). The advantage of combining the teaches of Shei et al and Pitteurs in view of Le Boeuf is that doing so would provide a regulating means for controlling the temperature of the object within a bag between two heating plates in such a way to avoid extremely uniformed, extremely high temperatures or any such quick rise of the temperature which would be otherwise detrimental to the object.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al, with Pitteurs, by adding to the single resistive heater coupled to the top and bottom surfaces as taught by Shei et al, the incorporation of a second resistive heating element coupled to each of the top and bottom surfaces of the cooking apparatus as taught by Pitteurs, thereby achieving a more efficient and quicker heating of the at least one baking surface.
Furthermore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al and Pitteurs, with Le Boeuf, by replacing the thermal sensor in the lower heating plate as taught by Shei et al and Pitteurs, with the thermal sensor to include a contact disc centered within an insulation disc within the top surface of the lower heating plate as taught by Le Boeuf in order to provide a regulating means for controlling the temperature of the object within a bag between two heating plates in such a way to avoid extremely uniformed, extremely high temperatures or any such quick rise of the temperature which would be otherwise detrimental to the object. 

With respect to claim 2, Shei et al teaches that the members of the resistive heaters 973, 1007 are independently controllable, adapted to control a temperature of localized regions of the heating plates 1001, 969 (Col. 8, lines 34-53; Col. 31, lines 36-46; Figures 54).
However Shei et al teaches the invention as described above but fails to explicitly teach that members of the first plurality of resistive heaters are independently controllable, adapted to control a temperature of localized regions of the upper heating plate.
Pitteurs teaches that it is known in the art of a cooking apparatus that includes members of a first plurality of resistive heaters 23, 23’ are independently controllable, adapted to control a temperature of localized regions of the upper heating plate (Para. 0011, 0021; Figure 3). The advantage of combining the teaching of Shei et al in view of Pitteurs is that doing so would particularly achieve a more efficient and quicker heating of the at least one baking surface.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al, with Pitteurs, by adding to the single resistive heater coupled to the upper heating plate as taught by Shei et al, the incorporation of a second resistive heating element coupled to the top surfaces of the cooking apparatus as taught by Pitteurs, thereby achieving a more efficient and quicker heating of the at least one baking surface.

With respect to claim 3, Shei et al discloses that the upper heating plate 961 has a bottom surface 1001, configured to clamp down on and apply pressure to a bag-format vessel 135 (Col. 25, lines 11-18; Figures 36-54).

With respect to claim 4, Shei et al discloses that the members of the resistive heaters 973, 1007 are independently controllable, adapted to control a temperature of localized regions of the heating plates 1001, 969 (Col. 8, lines 34-53; Col. 31, lines 36-46; Figures 54).
However Shei et al teaches the invention as describe above but fails to explicitly teach that the members of the second plurality of resistive heaters are independently controllable, adapted to control a temperature of localized regions of the lower heating plate.
Pitteurs teaches that it is known in the art of a cooking apparatus that includes a first plurality of resistive heaters 24, 24’ are independently controllable, adapted to control a temperature of localized regions of the lower heating plate (Para. 0011, 0021; Figure 3). The advantage of combining the teaching of Shei et al in view of Pitteurs is that doing so would particularly achieve a more efficient and quicker heating of the at least one baking surface.
	Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al, with Pitteurs, by adding to the single resistive heater coupled to the upper heating plate as taught by Shei et al, the incorporation of a second resistive heating element coupled to the top surfaces of the cooking apparatus as taught by Pitteurs, thereby achieving a more efficient and quicker heating of the at least one baking surface.

With respect to claim 7, Shei et al in view of Pitteurs, as applied to claim 1, does not explicitly disclose that the one or more thermal sensors are arranged linearly along a lateral mid-line of the lower heater plate.
However Le Boeuf teaches that it is known in the art to provide one or more thermal sensors 30-34 are arranged linearly along a lateral mid-line of the lower heater plate 1 (Col. 5, lines 7-20 and 36-49; Figures 1-4). The advantage of combining the teaching of Shei et al and Pitteurs in view of Le Boeuf is that doing so would provide a regulating means for controlling the temperature of the object within a bag between two heating plates in such a way as to avoid extremely uniformed, extremely high temperatures and any such quick rise of temperature which would be otherwise detrimental to the object. 
 Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al and Pitteurs, with Le Boeuf, by replacing the thermal sensor in the lower heating plate as taught by Shei et al and Pitteurs, with the thermal sensor to include a contact disc centered within an insulation disc on the top surface of the lower heating plate as taught by Le Boeuf, in order to provide a regulating means for controlling the temperature of the object within a bag between two heating plates in such a way to avoid extremely uniformed, extremely high temperatures and any such quick rise of temperature which would be otherwise detrimental to the object.

With respect to claim 8, Shei et al teaches of a touchscreen interface 1130 (Col. 34, lines 61-65; Figures 54); and a control unit 1108, configured to receive instructions through the touchscreen interface 1130 (Col. 34, lines 43-60; Figure 54).
However Shei et al teaches the invention as describe above but fails to explicitly teach of a control unit configured to control a feedback circuit that regulates a powering of the first plurality of resistive heaters, a powering of the second plurality of resistive heaters, or a combination thereof.
Pitteurs teaches that it is known in the art of a control unit 26 configured to control a feedback circuit that regulates a powering of the first plurality of resistive heaters 23, 23’, a powering of the second plurality of resistive heaters 24, 24’, or a combination thereof (Para. 0011, 0021; Figures 3-4). The advantage of combining the teaching of Shei et al in view of Pitteurs is that doing so would particularly achieve a more efficient and quicker heating of the at least one baking surface.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al, with Pitteurs, by adding to the single resistive heater coupled to the top and bottom surfaces controlled by the control unit as taught by Shei et al, the incorporation of a second resistive heating element coupled to each of the top and bottom surfaces being controlled by the control system as taught by Pitteurs, thereby achieving a more efficient and quicker heating of the at least one baking surface.
With respect to claim 10, Shei et al teaches that the lower heating plate 963 is configured to receive bag-format vessels 135 that are adapted to hold sample volumes of 6 gallons (Col. 15, lines 9-26). Although Shei et al does not explicitly teach of heating bag format vessels holding volumes of 10 ml to 500 ml, it would have been obvious to use the 6 gallon volume as taught by Shei et al since applicant’s specification does not disclose any criticality to using volumes above the 500 ml as being required for applicant’s invention to operate properly.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2) in view of Pitteurs (US 2015/0132450 A1) in view of Le Boeuf (US 4,309,592 A) as applied to claim 1 above, and further in view of Eberdorfer (US 2006/0221801 A1).
With respect to claim 5, Shei et al in view of Pitteurs in view of Le Boeuf as applied to claim 1, does not explicitly discloses of a screw-drive motor configured to drive a clamping motion of the cantilever assembly; and a drawer drive motor configured to drive the drawer assembly between the open position and the closed position.
However Eberdorfer teaches of a screw-drive motor 9 configured to drive a clamping motion of the cantilever assembly 20A (Para. 0032; Figures 1-4); and a drawer drive motor 6, 8 configured to drive the drawer assembly 14 between the open position and the closed position (Para. 0040; Figures 1-4).
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al and Pitteurs and Le Boeuf, with Eberdorfer, by adding to the manual sliding drawer and manual clamping assembly as taught by Shei et al and Pitteurs and Le Boeuf, the incorporation of a more than one motor to move the drawer assembly and to move the lift assembly as taught by Ederdorfer, thereby achieving a more efficient and quicker heating of the sample thawing system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2) in view of Pitteurs (US 2015/0132450 A1) in view of Le Boeuf (US 4,309,592 A) as applied to claim 1 above, and further in view of Baust et al (US 2016/0097583 A1).
With respect to claim 6, Shei et al in view of Pitteurs in view of Le Boeuf, as applied to claim 1, does not explicitly disclose of a rocker motor configured to drive the upper heater plate in an oscillating rocking motion.
However Baust et al teaches that it is known in the art to provide a rocker motor 210 configured to drive the upper heater plate 114 in an oscillating rocking motion (Para. 0040-0041; Figures 1-16).
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al and Pitteurs and Le Boeuf, with Baust et al, by adding to the upper heater plate as taught by Shei et al and Le Boeuf and Pitteurs, the incorporation of a rocker motor to the upper heater plate as taught by Baust et al, to facilitate a more uniform and efficient sample warming.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2) in view of Pitteurs (US 2015/0132450 A1) in view of Le Boeuf (US 4,309,592 A) as applied to claim 1 above, and further in view of Augustine et al (US 2015/0289817 A1).
With respect to claim 9, Shei et al in view of Pitteurs in view of Le Boeuf, as applied to claim 1, does not explicitly disclose that the insulation disc is a semi-rigid foam material.
Augustine et al teaches that it is known in art to provide the insulation disc 252 is a semi-rigid foam material for a temperature sensor 250 (Para. 0116; Figures 21). The advantage of combining the teaches of Shei et al and Pitteurs in that Le Boeuf is that doing so would minimize the direct influence of the heating element on the temperature sensor.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al and Pitteurs and Le Boeuf, with Augustine et al, modifying the thermal sensor with an insulation disc as taught by Shei et al and Pitteurs and Le Boeuf, to incorporate the thermal insulating material made of a disc foam as taught by Augustine et al, is that doing so would minimize the direct influence of the heating element on the temperature sensor.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shei et al (US 8,680,439 B2) in view of Baust et al (US 2016/0097583 A1).
With respect to claim 11, Shei et al discloses of a sample thawing system 901 for thawing a frozen sample in a cryobag 135 (Col. 22, lines 67 thru Col. 23, line 16; Figures 36-54), comprising: an upper heater plate 961, supported by a cantilever assembly 959, the upper heating plate 961 having one heater affixed to a top surface 1001 of the upper heating plate 961 (Col. 23, line 61 thru Col. 24, line 3; Col. 24, lines 48-67; Figures 36-54); a lower heater plate 963 configured to support a cryobag 135, resting in a drawer assembly 995, the lower heating plate 963 having one heater 973 affixed to a bottom surface 929b of the lower heating plate 963 (Col. 25, lines 1-18 and 32-52; Figures 36-54); a plurality of sensor islands 1124, located in the lower heater plate 963, configured and arranged to measure a temperature of a cryobag 135 sitting on the lower heater plate 963 (Col. 31, lines 42-54; Figure 54); a control unit 1108, configured to control each of the heaters 1007, 973 affixed to the upper heating plate 961 and the lower heating plate 963 (Col. 31, lines 25-67; Figure 54); and a communication module 1112, configured to collect and transmit sample data relating to a sample held within the cryobag 135 (Col. 31, lines 36-41; Figure 54).
However Shei et al teaches the invention as described above but fails to explicitly teach that the upper heating plate having two or more mat heaters affixed to a top surface of the upper heating plate, the lower heating plate having two or more mat heaters affixed to a bottom surface of the lower heating plate.
Baust et al teaches that it is known in the art that the upper heating plate 160 having two or more mat heaters 130 affixed to a top surface of the upper heating plate 160 (Para. 0035-0036; Figures 1-16), the lower heating plate 112 having two or more mat heaters 130 affixed to a bottom surface of the lower heating plate 112 (Para. 0035-0036; Figures 1-16).
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention of modify Shei et al, with Baust et al, by modifying the heaters of the upper and lower heating plates as taught by Shei et al, to incorporate the two or more bladder heaters as taught by Baust et al, is that doing so would provide contact with substantially the entire sample container surface to rapidly and effective thaw samples.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 25, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761